 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.E.Glass,Division of Combustion Engineering,Inc.andUnited Glassand Ceramic Workers ofNorth America, AFL-CIO-CLC, Petitioner. Case12-RC-3524March 31, 1971DECISION ON REVIEW ANDCERTIFICATION OF RESULTSBY CHARIMAN MILLER AND MEMBERSFANNING AND BROWNOn August 19, 1970,1 the Regional Director forRegion 12 issued a Supplemental Decision onObjections, Order, and Direction of Second Electionin the above-entitled proceeding, in which he sus-tained the Petitioner's Objections 4 and 9, set asidethe election conducted on May 21, and directed that asecond election be held.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review of the Regional Director'sSupplemental Decision on the grounds that he erredin sustaining Objections 4 and 9. The Petitioner filed astatement in support of the Regional Director'sSupplemental Decision.By telegraphic order dated September 15, theNational Labor Relations Board granted the requestfor review and stayed the second election pendingdecision on review.The Board 2 had considered the entire record in thiscasewith respect to the issues under review, andmakes the following findings:The election herein was conducted on May 21 in thebargaining unit found appropriate as set forth in theRegionalDirector'sDecision and Direction ofElection.3The tally of ballots showed that of approximately 34eligible voters, 34 cast ballots, 17 of which were castfor, and 17 against, the Petitioner. There were nochallenged ballots.Objection 4 alleged that the night foreman, JerryNewton, on May 4, threatened two employees that iftheUnion didn't win several leaders of the Unionwould be discharged.Objection 9 alleged that on the day of the electionthe Company issued a circular which plainly impliedthat there would be growth and expansion of theCompany if the Union were voted down, that thecertification of the Union would be a wedge foreverIAll dateshereinafterare 19702Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-member panel3The appropriate unit is "all production and maintenance employees,between the Company and the employee, and a votefor the Union was a demonstration of an unfriendlyattitude toward the Company.In support of Objection 4, the Union submitted twowitnesseswho testified that on or about May 13Supervisor Jerry Newton told them that if the Uniondidn't get in, two employees would get fired. One ofthewitnesses reported that Newton referred to thetwo employees by their nickname or first name; theother witness could not recall if names were men-tioned.The Employer denied on information thatNewton made the remark attributed to him by theUnion.Newton, however, was not available forinterview during the Regional Director's investiga-tion.The Regional Director sustained the objection,finding that the Employer, through the remarks of itsagent,Newton, undenied except "on information,"interfered with and disturbed the laboratory condi-tions requisite for the holding of a National LaborRelations Board election.The Employer, in its request for review, while notadmitting that the statement was made, takes theposition that even if it were made, it was made to twoemployees who were apparently union adherents and,far from being an antiunion coercive remark, was infact strongly prounion, tending to induce employeeswho heard it to vote union "if only to protect theUnion's in-plant leadership"; furthermore, the Em-ployer argues that this statement by a minor supervi-sorwas isolated and could not have materiallyaffected the outcome of the election.We agree with the Employer that the remark, ifmade, would tend to promote a prounion vote. Ineffect the Petitioner objects to it on the ground that it,somehow, contributed to Petitioner's not winning amajority vote. The Regional Director viewed theremark as interfering with and disturbing the requisitelaboratory conditions for a Board-conducted election,without analyzing it from the standpoint of coercion.No doubt there are various ways that employeesmight have interpreted the night foreman's remark,but hardly as implying a penalty to them or theirleaders in the event the Union won the election. Thus,compared with innumerable cases where electionshave been set aside for threatened discrimination, thisremark was not coercive in the acceptedsense. Inaddition the remark is not the sort of conduct whichwould cause us, without more, to find that laboratoryconditions for a Board election had been impaired.Objection 9 concerns a speech by the Employer'svice president, Hordis, distributed to the employeesincluding truckdrivers, inspectors,and plant clerical employeesemployedby Employerat itsMiami, Florida,plant,but excluding office clericalemployees,professionalemployees,guards, and supervisors as defined inthe Act189 NLRB No. 74 C E GLASS497on May 21. The Regional Director excerpted certainparts of the speech, as follows:Now, I am concerned. We see a wedge beingdriven between us and our employees. A wedgethat will separate us forever-the union wedge. Iam here to ask you not to let this wedge comebetween us.Hordis [original name of Employer] has groundnext door sufficient to double the size of thispresent building. We don't buy groundjust for thesake of owning land. It is planned to expand stillfurther. Thequalityandloyaltyof the workers inMiami has encouraged us to place the Miami planthigh on our list for future expansion. It is too soonto say what these plans are as we don't want ourcompetition to know.[Emphasis supplied.]When these plans are instituted it will meanmore promotions, and morejobs.*Referring back to employeeloyaltyfor a minute-in a union shopyou don'thave a feelingofloyaltybetween an employee and a[sic] employer becausethe employer feels that you have chosen the unionover him.In a non-union shop-however-em-ployers and employees feel like a family-andevery effort is made to see that all employees get afullweeks pay-and when there are promotionsthey are given to the employee rather thanbringing in outsiders.Just lookat yourbosses nowand you will see this is a fact. [Emphasis supplied.]By votingNOin this coming election you canprove to Combustion Engineering that you are forthe company, for its growth and prosperity. Theyare watching this election very carefully.Itappeared to the Regional Director that Hordisequated "faith-fulness" and "loyalty" with expansionand growth. He concluded that the Employer con-veyed the idea that without loyalty there could be noprogress or expansion, and that the speech containeda subtle threat that there could be a stagnation orworse. The Regional Director also found an impliedpromise to the effect that without a union there wouldbe full employment and promotions, but if employeesvoted for the Union, then the Company would makeno effort to see that employees got a full week's payand promotions would be given to outsiders. Accord-ingly, the Regional Director sustained Objection 9 onthe ground that the expressions conveyed implied, butunmistakeable, threats of possible reprisal to theemployees and tended to interfere with their freechoice in the election.We do not believe that the employees couldreasonably draw inferences of threats of reprisal orpromises of benefit from the Employer's speech takenon a whole.The speech in question, which was apparentlydistributedwith the paychecks on the day of theelection, recounted the history of the Employer'soperations since 1939, from a small, family businesstrying to dealjustly and fairly with its employees-andnow threatened by a union wedge-to a division,since 1969, of a large company that was supplyingadditional financial backing while guaranteeing thatthe original owners would continue in the business. Itnoted that the same men were still running the plant;that the purchasing company had agreed that thepolicyof "yearly wages, improvements in fringebenefits and fair treatment to all" must be continued;that in past years wages had been "kept equal" tolocalcompeting unionized plants; and that thecompany would continue to do this-so why payunion dues?Itwenton to statethat the Company's historyproves that "established workers" are secure "withus"; that every effort is made to protect loyal workersfrom layoff even though business may be slow; thatthe present work force is an experienced nucleus; andthat it is from this group of well-trained and faithfulemployees that expansion would occur.The speech went on to compare the Employer'splant equipment with that of a new plant in the area,unionized,which had added no additional oven;Employer, by contrast, has more than doubled itscapacity with a second oven, hence provided more jobopportunities. It spoke of having acquired adjoiningreal property for further plant expansion and statedthat "the quality and loyalty of the workers in Miami"had encouraged the Company to place the Miamiplant on the list for future expansion, which wouldmean more promotions and morejobs.Next the speech reverted to "employee-loyalty" andan employer's feelingthat he does not have employeeloyalty ina unionshop, but that in a nonunion shopthe situation is like that of a family where every effortismade to give employees a full week's pay andpromotions,when available, rather than givingpromotions to outsiders. It referred to shop stewardsand suggested that a union vote is actually a vote foranother boss, with grievances being handled formallyand union red tape sometimes resulting in 6 months tosettle a grievance, as compared with the existing setupof informality and fair dealing.The speechthen emphasizedthat job security,better working conditions, increased pay, and oppor-tunitieswere obtained not through a union but by 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoing a good job "for yourself and for your compa-ny." It is pledged the Company's best efforts toimprove profits "which will in turn allow us toimprove working conditions, increase your wages andsee that you receive promotions when they occur."Itended by saying "Vote No" and prove to theEmployer that you are for the Company. "They arewatching this election very carefully." It added: "Putyour trust in the managers' that you have known foryears. Show us that you are 100% behind them."In total context the Employer, we believe, presentedhis partisan views in a noncoercive manner. Isolatingcertainportions,as the Regional Director did,certainly emphasizes that, without a union, expansioncan be anticipated, but we see nothing whichthreatens that expansion and unionization are neces-sarily incompatible, or that the Employer will notbargain if the Union wins.4Accordingly, we conclude, contrary to the RegionalDirector, that the Employer's conduct during theelection compaign did not raise substantial andmaterial issues affecting the election results. There-fore, we hereby overrule Objections 4 and 9. As thetallyof ballots shows that the Petitioner has notreceived a majority of the valid votes cast, we shallcertify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes has not been cast for United Glass and CeramicWorkers of North America,AFL-CIO-CLC, andthat the said labor organization is not the exclusiverepresentative of the employees in the appropriateunit,within the meaning of Section 9(a)of theNational Labor Relations Act, as amended.MEMBER BROWN,dissenting:My colleagues find nothing more than an expres-sion of protected views in Hordis'remarks distributedto the employees just before the election. TheRegionalDirector who investigated the case findsthreats of reprisal therein which interfered with theemployees' free choice in the election. I agree with theRegional Director.Hordis' message, quoted in pertinent part in themajority opinion, reads like this to me: The Employerhas expansion plans which will mean more promo-tions and more jobs. It is the "quality and loyalty" ofthe employees that encourages the Employer toproceed with such plans. But if the employees choosethe union over the Employer this felling of loyalty bythe Employer would not exist. However, a "NO" votein the election will prove "you are for the company,for its growth and prosperity," and we are watchingthis election very carefully.In cases like this, which pose the issue of whether anemployer is guilty of coercive speech, the "assessmentof the precise scope of employer expression, of course,must be made in the context of its labor relationssetting."N. L. R. B. v. Gissell Packing Co.,395 U.S. 575,617.The resolution of the issue, according to theSupreme Court, "must take into account the econom-ic dependence of the employees on their employers,and the necessary tendency of the former, because ofthat relationship, to pick up intended implications ofthe latter that might be more readily dismissed by amore disinterested ear"(id.)."If there is any implica-tion," the Court further stated, "that an employer mayor may not take action solely on his own initiative forreasons unrelated to economic necessities and knownonly to him, the statement is no longer a reasonableprediction based on available facts but a threat ofretaliation based on misrepresentation and coercion,and as such without the protection of the FirstAmendment" (ibid., p. 618).Clearly, within these principles, the impact of theEmployer's message in the present case was to equateexpansion and other employee benefits with a "NO"vote in the election. This was coercive. Like theRegional Director, therefore, I would set aside theelection and give the employees an opportunity for afair, uncoerced election.4TRW Electronic Component Division, TRW, Inc,169 NLRB No 6